    Case 19-01011          Doc 206      Filed 08/11/21 Entered 08/11/21 12:28:04                      Desc Main
                                         Document     Page 1 of 8



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                           Chapter 7

    CENTRAL GROCERS, INC., et al.,                                   Case No. 17-13886
                                                                     (Jointly Administered)
             Debtors.
                                                                     Hon. Janet S. Baer

    HOWARD B. SAMUELS, solely as
    chapter 7 trustee of the estates of
    CENTRAL GROCERS, INC., et al.,1

             Plaintiff,

    v.                                                               Adversary No. 19-01011

    JOHN COARI, et al.,

             Defendants.


                    NOTICE OF TRUSTEE’S MOTION TO EXTEND TIME
                TO SUBSTITUTE FOR DECEASED PARTY FRANK KUMKOSKI


             PLEASE TAKE NOTICE that on August 18, 2021, at 2:00 p.m., or as soon thereafter

as counsel may be heard, we will appear before the Honorable Janet S. Baer, United States

Bankruptcy Judge, or any other judge sitting in her stead, in Courtroom 615 in the United States

Courthouse, 219 South Dearborn Street, Chicago, Illinois, and present the Trustee’s Motion to

Extend Time to Substitute for Deceased Party Frank Kumkoski, a copy of which is attached.




1
 The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
 Case 19-01011       Doc 206     Filed 08/11/21 Entered 08/11/21 12:28:04           Desc Main
                                  Document     Page 2 of 8



       This motion will be presented and heard electronically using Zoom Government. No

personal appearance in court is necessary or permitted. To appear and be heard on the motion,

you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting

ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-

7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the

password is 587656. The meeting ID and password can also be found on the judge’s page on the

court’s website.

       If you object to this motion and want it called on the presentment date above, you must

file a Notice of Objection no later than two (2) business days before that date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion in advance without a hearing.

 Dated: August 11, 2021                          Respectfully submitted,

                                                     /s/ Leo B. Oppenheimer
                                                 Eric D. Madden (admitted pro hac vice)
                                                 J. Benjamin King (admitted pro hac vice)
                                                 Leo B. Oppenheimer (admitted pro hac vice)
                                                 REID COLLINS & TSAI LLP
                                                 1601 Elm Street, 42nd Floor
                                                 Dallas, TX 75201
                                                 (214) 420-8900 (T)
                                                 (214) 420-8909 (F)
                                                 emadden@rctlegal.com
                                                 bking@rctlegal.com
                                                 loppenheimer@rctlegal.com
                                                 Special Litigation Counsel to Howard B.
                                                 Samuels, Chapter 7 Trustee for the estates of
                                                 Central Grocers, Inc., Strack and Van Til
                                                 Super Market, Inc., and SVT, LLC

                                                2
 Case 19-01011      Doc 206     Filed 08/11/21 Entered 08/11/21 12:28:04           Desc Main
                                 Document     Page 3 of 8




                               CERTIFICATE OF SERVICE

       Leo B. Oppenheimer, the undersigned attorney, hereby certifies that on August 11, 2021,
he caused the foregoing Notice and following Trustee’s Motion to Extend Time to Substitute
for Deceased Party Frank Kumkoski, to be filed with the Court and served upon the following
by the manner listed.
                                               /s/ Leo B. Oppenheimer



Electronic Mail Notice, via the Court’s CM/ECF System:

Leigh D. Roadman                             Richard A. Bixter
Mason N. Floyd                               Richard Winter
Clark Hill PLC                               Holland & Knight LLP
130 E. Randolph Street                       131 S. Dearborn St.
Suite 3900                                   Chicago, IL 60606
Chicago, IL 60601                            richard.bixter@hklaw.com
lroadman@clarkhill.com                       richard.winter@hklaw.com
mfloyd@clarkhill.com
                                             Counsel to Defendant John Cortesi
Counsel to Defendants John Coari, Anthony
Dal Pra, Tony Ingraffia, Maria Kamberos,     Adam B. Rome
John Kotara, Frank Kumkoski, Joesph          Zachary Mulcrone
Kumkoski, John Lagestee, Kerry Lavelle,      Greiman, Rome & Griesmeyer, LLC
Robert Lee, Alfredo Linares, Kenneth         205 West Randolph St.
Nemeth, Robertino Presta, James Robertson,   Suite 2300
and Lavelle Law, Ltd.                        Chicago, IL 60606
                                             arome@grglegal.com
Michael C. Moody                             zmulcrone@grglegal.com
O’Rourke & Moody LLP
55 West Wacker Drive                         Counsel to Defendant James Dremonas
Suite 1400
Chicago, IL 60601                            Robert Radasevich
mmoody@orourkellp.com                        Neal Gerber & Eisenberg LLP
                                             Two North LaSalle St Ste 2200
Counsel to June Sullivan and Defendant       Chicago, IL 60602
John Sullivan                                rradasevich@nge.com

                                             Counsel to Timothy Kubis




                                              3
    Case 19-01011           Doc 206     Filed 08/11/21 Entered 08/11/21 12:28:04                      Desc Main
                                         Document     Page 4 of 8



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    In re:                                                           Chapter 7

    CENTRAL GROCERS, INC., et al.,                                   Case No. 17-13886
                                                                     (Jointly Administered)
              Debtors.
                                                                     Hon. Janet S. Baer

    HOWARD B. SAMUELS, solely as
    chapter 7 trustee of the estates of
    CENTRAL GROCERS, INC., et al.,1

              Plaintiff,

    v.                                                               Adversary No. 19-01011

    JOHN COARI, et al.,

              Defendants.


                           TRUSTEE’S MOTION TO EXTEND TIME
                  TO SUBSTITUTE FOR DECEASED PARTY FRANK KUMKOSKI


             Howard B. Samuels (the “Trustee”), solely in his capacity as Chapter 7 trustee for the

bankruptcy estates of Central Grocers, Inc., Strack and Van Til Super Market, Inc., and SVT, LLC

(collectively, the “Debtors”), hereby files this Motion to Extend Time to Substitute for Deceased

Party Frank Kumkoski (the “Motion”).

                                                BACKGROUND

             1.      In this adversary proceeding, the Trustee seeks, among other things, to avoid a stock

redemption payment made to defendant Frank Kumkoski. The Trustee has asserted claims

pursuant to 11 U.SC. § 548(a)(1)(b) and the Illinois Uniform Fraudulent Transfer Act.


1
 The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
 Case 19-01011        Doc 206     Filed 08/11/21 Entered 08/11/21 12:28:04             Desc Main
                                   Document     Page 5 of 8



       2.      On May 18, 2021, counsel for Mr. Kumkoski notified the Trustee via email that

Mr. Kumkoski had passed away. Counsel for Mr. Kumkoski further informed the Trustee that Mr.

Kumkoski’s estate would not be submitted to probate.

       3.      As of the date of this motion, a suggestion of death regarding Mr. Kumkoski has

not yet been filed in this adversary proceeding.

       4.      In an abundance of caution, the Trustee brings this motion to extend the time by

which he must move to substitute a party for Mr. Kumkoski by 90 days to November 16, 2021.

The parties are currently engaged in productive settlement discussions, and such an extension will

enable them to complete that process and obtain Court approval. Should settlement negotiations

fail, the extension will supply sufficient time for the Trustee to initiate an involuntary probate

proceeding, identify the appropriate party to substitute, and accomplish service on that party.

                                      BASIS FOR RELIEF

       5.      Federal Rule of Civil Procedure (“Rule”) 25(a)(1), made applicable to this

adversary proceeding pursuant to Federal Rule of Bankruptcy Procedure 7025, provides that “[i]f

a party dies and the claim is not extinguished, the court may order substitution of the proper party.

A motion for substitution may be made by any party or by the decedent’s successor or

representative.” Rule 25(a)(1) further provides that, “[i]f the motion is not made within 90 days

after service of a statement noting the death, the action by or against the decedent must be

dismissed.” Illinois law also imposes a 90-day period to substitute a representative for a deceased

party. 735 ILCS 5/2-1008 (“If a motion to substitute is not filed within 90 days after the death is

suggested of record, the action may be dismissed as to the deceased party.”).

       6.      Federal Rule of Bankruptcy Procedure 9006(b)(1) provides, subject to certain

exceptions not applicable here, that “when an act is required or allowed to be done at or within a



                                                   5
    Case 19-01011           Doc 206       Filed 08/11/21 Entered 08/11/21 12:28:04       Desc Main
                                           Document     Page 6 of 8



specified period by these rules…the court for cause shown may at any time in its discretion [] with

or without motion or notice order the period enlarged if the request therefor is made before the

expiration of the period originally prescribed….” Illinois law similarly provides that, “[o]n good

cause shown, in the discretion of the court and on just terms, additional time may be granted for

the doing of any act or the taking of any step or proceeding prior to judgment.” 735 ILCS 5/2-

1007.

                                                    ARGUMENT

A.         Mr. Kumoski’s Death Did Not Extinguish the Trustee’s Claims.

           7.       The Trustee’s claims against Mr. Kumkoski pursuant to 11 U.SC. § 548 and the

Illinois Uniform Fraudulent Transfer Act are remedial in nature and, therefore, survive Mr.

Kumkoski’s death. See Butler v. Anderson (In re C.R. Stone Concrete Contractors, Inc.), 462 B.R.

6, 27 (Bankr. D. Mass. 2011) (death does not extinguish section 548 claims); Flow Cap. Corp. v.

BESH Holding Corp., No. 17 CV 810, 2020 WL 6149568, at *8 (N.D. Ill. Oct. 20, 2020) (death

does not extinguish UFTA claims).

B.         The Motion is Timely.

           8.       The Trustee contends that the 90-day period to substitute a party has not yet begun

because a suggestion of death noticing Mr. Kumkoski’s death has not been filed.2 See, e.g.,

Coleman v. Ghebremehari, No. 19-CV-1244-JPG, 2020 WL 980234, at *1 (S.D. Ill. Feb. 28, 2020)

(on reconsideration, vacating order dismissing case under Rule 25 for failure to substitute where a

suggestion of death had not been filed) (citing Grandbouche v. Lovell, 913 F.2d 835, 836-37 (10th

Cir. 1990) (“The running of the ninety-day limitations period under Rule 25(a)(1) is not triggered

unless a formal suggestion of death is made on the record, regardless of whether the parties have


2
    The Trustee does not intend that this Motion serve as a suggestion of death.

                                                            6
 Case 19-01011        Doc 206     Filed 08/11/21 Entered 08/11/21 12:28:04             Desc Main
                                   Document     Page 7 of 8



knowledge of a party’s death.”)); Wolinsky v. Kadison, 2013 IL App (1st) 111186, ¶ 84, 987 N.E.2d

971, 987 (“The 90–day period under section 2–1008(b)(2) is not triggered by the plaintiff’s

knowledge of a defendant’s death but by a formal notice to the court of the defendant’s death.”).

        9.      Nevertheless, in an abundance of caution, the Trustee brings this motion to extend

the period to substitute a party for Mr. Kumkoski. The Trustee first learned of Mr. Kumkoski’s

death via email on May 18, 2021. Ninety days after May 18, 2021, is August 16, 2021. Thus, the

Trustee’s motion is timely even if the informal email about Mr. Kumkoski’s death constitutes

sufficient notice.

 C.     Good Cause Exists for the Extension.

        10.     Good cause exists for the 90-day extension because it will enable the parties to

complete settlement negotiations without incurring the time and expense of opening an involuntary

probate estate against Mr. Kumkoski and then moving to substitute the executor of that estate as a

party to this proceeding. Should settlement negotiations fail, the extension will provide the Trustee

sufficient time to navigate the involuntary probate process in Illinois state court, identify a

mutually agreeable party to substitute for Mr. Kumkoski, and timely effectuate the notice required

by Rule 25 and 735 ILCS 5/2-1008.

                                             PRAYER

        11.     The Trustee respectfully requests that the Court enter an order, substantially in the

form of the proposed order submitted herewith, setting November 16, 2021, as the deadline by

which the Trustee must move to substitute a party for deceased defendant Frank Kumkoski.


Dated: August 11, 2021                                Respectfully submitted,

                                                      /s/ Leo B. Oppenheimer
                                                      Eric D. Madden (admitted pro hac vice)
                                                      J. Benjamin King (admitted pro hac vice)

                                                  7
Case 19-01011   Doc 206   Filed 08/11/21 Entered 08/11/21 12:28:04           Desc Main
                           Document     Page 8 of 8



                                          Leo B. Oppenheimer (admitted pro hac vice)
                                          REID COLLINS & TSAI LLP
                                          1601 Elm Street, Suite 4200
                                          Dallas, TX 75201
                                          (214) 420-8900 (T)
                                          (214) 420-8909 (F)
                                          emadden@reidcollins.com
                                          bking@reidcollins.com
                                          loppenheimer@reidcollins.com

                                          Special Litigation Counsel to
                                          Howard B. Samuels, Chapter 7 Trustee for the
                                          Estates of Central Grocers, Inc., Strack and
                                          Van Til Super Market, Inc., and SVT, LLC

                                          -and-

                                          Michael M. Eidelman
                                          William W. Thorsness
                                          Michael D. Leifman
                                          VEDDER PRICE P.C.
                                          222 North LaSalle Street, Suite 2600
                                          Chicago, Illinois 60601
                                          (312) 609-7500 (T)
                                          (312) 609-5005 (F)
                                          meidelman@vedderprice.com
                                          wthorsness@vedderprice.com
                                          mleifman@vedderprice.com

                                          Counsel to Howard B. Samuels, Chapter 7
                                          Trustee for the Estates of Central Grocers, Inc.,
                                          Strack and Van Til Super Market, Inc., and
                                          SVT, LLC




                                      8
